Citation Nr: 1822294	
Decision Date: 04/13/18    Archive Date: 04/25/18

DOCKET NO.  16-58 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for erectile dysfunction associated with prostate cancer.

2. Entitlement to service connection for urinary incontinence associated with prostate cancer. 


REPRESENTATION

The Veteran represented by:     Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

I. M. Hitchcock, Associate Counsel 


INTRODUCTION

The Veteran served honorably on active duty with the United States Army from February 1966 to January 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  This rating decision denied both issues on appeal.  A subsequent rating decision dated April 2016 granted the Veteran's claim of service connection for erectile dysfunction with a zero percent rating effective April 14, 2016.  

The Board notes that, given the Veteran's age, this appeal had a pending motion to advance it on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017) and 38 U.S.C. § 7107(a)(2) (2012).  However, as this is a full grant of issues pending before the Board, the motion is dismissed as moot.


FINDINGS OF FACT

1. While the Veteran's claim was in appellate status, an April 2016 rating decision granted the Veteran's claim for entitlement to service connection for erectile dysfunction and, therefore, there is no remaining case or controversy pertaining to this claim.

2. The Veteran's urinary incontinence was aggravated beyond its natural progression by his service-connected prostate cancer. 





CONCLUSIONS OF LAW

1. As the benefit sought on appeal has been granted, there remains no case or controversy as to the issue of entitlement to service connection for a right knee disability. 38 U.S.C. § 7105 (d)(5) (2012); 38 C.F.R. § 20.101 (2017).

2. Service connection for urinary incontinence is established. 38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Dismissed Claim

Under 38 U.S.C. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed. In this case, an April 2016 rating decision granted the Veteran's claim for entitlement to service connection for erectile dysfunction, which constitutes a full grant of benefits for this issue. As a result, no case or controversy regarding these issues remains and there is no remaining allegation of error of fact or law for appellate consideration. 38 U.S.C. § 7105 (d)(5). Accordingly, the Board is without jurisdiction to review the appeal with respect to this issue only.

II. Service Connection

The Veteran contends that his urinary incontinence has worsened as a result of his service-connected prostate cancer. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Furthermore, service connection may be established on a secondary basis for a disability which is aggravated by a service-connected disability.  However, the Veteran may only be compensated for the degree of disability over and above the degree existing prior to the aggravation. See Allen v. Brown, 7 Vet. App. 439, 448   (1995) (en banc). VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury. 38 C.F.R. § 3.310 (b).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In connection with the Veteran's claim he was afforded two VA examinations.  In August 2015, the Veteran was examined and it was noted that he had a diagnosis of urge incontinence, specifically urinary frequency, urgency, and nocturia.  The Veteran reported that he was first diagnosed about 5 years earlier.  He reported some urine leakage, daytime voiding intervals of between two and three hours, and nighttime awakening to void three to four times.  Further, the Veteran specifically stated that his symptoms had not changed after he was diagnosed with prostate cancer or when he started treatment.  Therefore, the examiner concluded that his urinary incontinence had not been aggravated beyond its natural course by prostate cancer because the Veteran was diagnosed with prostate cancer after the urinary incontinence and he indicated his symptoms did not worsen.

The Veteran was afforded a second VA examination in April 2016.  At this examination, his symptoms had worsened.  He now reported urine leakage requiring absorbent material which must be changed two to four times per day, daytime voiding intervals of between one and two hours, and nighttime awakening of five or more times.  Further, the Veteran reported that he now had symptoms of slow stream and decreased force of stream.  

The VA examiner concluded that the Veteran's urinary incontinence pre-dated the diagnosis of prostate cancer, but that his urinary incontinence was aggravated by treatment of his service-connected prostate cancer.  The examiner noted that it has been well established in medical literature that a common complication arising from prostate cancer treatment is a worsening of pre-existing urinary incontinence.  The examiner cited to the increase in symptoms that the Veteran reported to conclude that the urinary incontinence was aggravated beyond its natural progression.  

The Board accords great probative weight to the April 2016 VA examiner's opinion that the Veteran's urinary incontinence was aggravated by his service-connected prostate cancer as it is predicated a detailed review of the records, including VA examinations.  The VA examiner's opinion, along with the explanation that urinary incontinence is aggravated by prostate cancer treatment, sufficiently addresses the potential link between the two conditions and contains clear conclusions with supporting data, as well as a reasoned medical explanation. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

Based on the foregoing, the Board finds that service connection is warranted for urinary incontinence.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  Given that no ultimate, material issues are in equipoise, that doctrine is not applicable in the instant appeal. 38 U.S.C. § 5107; 38 C.F.R. § 3.102.


ORDER

1. Entitlement to service connection for erectile dysfunction is dismissed.

2. Service connection for urinary incontinence is established.



____________________________________________
L. M. BARNARD 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


